Exhibit 16.1 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Member of Tel: (973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com Alliance of worldwide accounting firms March 15, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K to be filed on or about March 15, 2013, of Xunna Infoimation Technology Inc. and are in agreement with the statements contained in the second, third and fourth paragraphs of such Item 4.01. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, Parsippany, New Jersey March 15, 2013
